EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A-The Abstract has been amended as follows:
--A safety blade for use with a knife assembly comprises a blade body, a bade attachment having a cutting edge and a top edge opposite the cutting edge, a blade attachment having a first half and a second half connected together via a hinge and extending beyond the top edge of the blade body to define a clamshell for receiving the blade body, and a handle adaptor having a handle engagement portion for removably securing the blade attachment to a handle. --
B-Claims 16-20, line 1, the term “A safety utility knife” has been changed to --The safety utility knife--.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a replaceable safety blade comprising a replaceable blade body having a cutting edge and a top edge opposite the cutting edge, a blade attachment having a first half and a second half connected together via a hinge and extending beyond the top edge of the blade body to define a clamshell for receiving the blade body, a handle adaptor having a handle engagement portion for removably 
For example, Denoff (7,367,876) teaches a replaceable safety blade comprising a replaceable blade body 17 having a cutting edge 28 and a top edge 45 opposite the cutting edge.
However, Denoff does not teach a blade attachment having a first half and a second half connected together via a hinge and extending beyond the top edge of the blade body to define a clamshell for receiving the blade body, a handle adaptor having a handle engagement portion for removably securing the blade attachment to a handle, wherein the handle engagement portion extends from a bottom edge of the blade attachment.
While a blade attachment having a first half and a second half connected together via a hinge is known in the art as shown in Votolato in Fig. 2A (a first half 240 and a second half 240), the blade attachment in Votolato cannot be incorporated into the safety blade of Denoff due to element 16 extending perpendicular to the blade body 17 which prevents the first half and the second haft forming a clamshell for securing the blade body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/           Examiner, Art Unit 3724